 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDCedar Coal Campany and Roger Hammack. Case 9-CA-14015August 26, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDAI.EOn March 26, 1980, Administrative Law JudgeHutton S. Brandon issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Cedar Coal Company, Chelyan, West Virginia, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph 2(a):"(a) Offer Roger L. Hammack immediate em-ployment in a position which became available onor after the effective date of his application thereto,and for which he is qualified, granting him theI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.We find, in agreement with the Administrative Law Judge, that Re-spondent's purported reasons for its refusal to hire Roger Hammack werepretextual and asserted to mask the real, discriminatory reason for the re-fusal to hire him. We note in this connection that none of Respondent'sasserted reasons for the refusal to hire withstood scrutiny and that, ac-cording to credited testimony, Respondent's Sec. 2(11) supervisors, in-cluding its personnel director, John Goodard, linked the decision not tohire Hammack to his prior union activity.In the section of his Decision entitled "The Remedy," the Administra-tive Law Judge correctly noted Board law indicating that the issue ofwhether a suitable position was available during the period of an individ-ual's active application for employment is one for compliance However,failed he to include this finding in his recommended Order We herebymodify par. 2(a) of his recommended Order to state that reinstatement iscontingent on a showing that a suitable position was available during theperiod of Hammack's active application for employment.251 NLRB No. 81same seniority and other rights and privileges hewould have enjoyed absent the discriminationagainst him, and make him whole for any lost earn-ings in the manner set forth in the section of theAdministative Law Judge's Decision entitled 'TheRemedy."'2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OI 'THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to employ any employ-ee applicants because of their activities onbehalf of the United Mine Workers of Americaor any other labor organization.WE WIl. NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of rights guaranteed them underSection 7 of the Act.WE WI.l. offer Roger L. Hammack immedi-ate employment in a position which becameavailable on or after the effective date of hisapplication thereto, and for which he is quali-fied, granting him the same seniority and otherrights and privileges he would have enjoyedabsent the discrimination against him, and WEWIlnl make him whole, with interest, for anyloss of earnings he may have suffered as aresult of the discrimination against him.CEDAR COAL COMPANYDECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge:This case was heard at Charleston, West Virginia, onJanuary 21-22, 1980. The charge was filed by RogerHammack, an individual, herein called Hammack, onJune 21, 1979,' and the complaint alleging violations ofSection 8(a)(3) and (1) of the National Labor RelationsAct, as amended, herein called the Act, by Cedar CoalCompany, herein called the Company or Respondent,was issued on August 8. The issues presented are wheth-er the Company discriminatorily refused to hire Ham-mack in violation of Section 8(a)(3) of the Act on andAll dates are in 1979 unless otherwise stated. CEDAR COAL COMPANY555after February 7, and whether the Company indepen-dently violated Section 8(a)(1) of the Act in allegedly ad-vising Hammack that he would have to refrain fromunion activity if he became employed by the Company.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the positions of the parties, I make the following:FINDINGS OF FACTI. JURISDICTIONThe Company is a West Virginia corporation with anoffice and principal place of business in Chelyan, WestVirginia, where it is engaged in the coal mining business.It operates mines at various locations in the State ofWest Virginia. During the 12 months preceding issuanceof the complaint, the Company purchased and receivedgoods and materials valued in excess of 50,000 directlyfrom points located outside the State of West Virginia.The Company admits and I find that it is an employerwithin the meaning of Section 2(2) of the Act engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II. rHF IABOR ORGANIZATION INVOI VEDThe complaint alleges, the Company in its answeradmits, and I find that the United Mine Workers ofAmerica, herein called the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.Ill. THE AI.IEGED UNFAIR LABOR PRACTICESThe efforts of Roger Hammack to obtain employmentby the Company which gave rise to the instant proceed-ing began with Hammack's employment applicationdated June 5, 1978.2 Hammack had already had oneprior 6-week period of employment with the Companyin 1976 following his release from prison3pursuant to awork release program. There was no evidence that hisperformance as a "communications operator" during thatprior period of employment was in any way deficient orinadequate. According to Hammack, he quit his employ-ment at the Company in order to work for another em-ployer, Roberts and Shafer, at roughly three times therate of pay he had received at Cedar Coal.4In July 1978, after putting in his application for em-ployment with the Company, Hammack talked to AllenTackett, Respondent's transportation superintendent andan admitted supervisor, at the Company's main officegate. Hammack advised Tackett of his application andasked for his help in getting a job at the Company. Tack-ett responded that he would help Hammack but it would2 Resp. Exh. 4.3 Hammack freely admitted in his testimony that in 1975 after enteringa plea of guilty he had been sentenced to prison for involvement in aschool building bombing growing out of a controversy between certainpersons in the community and the local board of education over certaintextbooks used in the school system. The controversy had drawn unioninvolvement with attendant mine shutdowns, including the shutdown ofthe Company's mines for a period of about 3 weeks Hammack hadserved 13 months of his sentence before his release in 197b.4Hammack subsequently quit that job after a period of time in orderto take a job closer to his home He was subsequently laid off from thatjob and succeeding jobsbe difficult for Hammack to work there because of the"strikes, all the news media that I had talked to on thetelevision and in the papers." Nevertheless, Tackett toldHammack that he would do what he could for Ham-mack.It is undisputed that Hammack had a penchant for at-tracting publicity. Besides his involvement in the schoolbook controversy which was widely publicized in 1975,he had attracted some newspaper attention during theseveral preceding years as a spokesman for variousgroups within the Union. Hammack had been a memberof one local or another of the Union since 1969. He hadserved on grievance committees and/or safety commit-tees for the Union at his previous places of employment.Moreover, he had at one time prior to 1975 served asvice president of Local 6243 of the Union which repre-sented employees of Union Carbide Company whereHammack had once been employed. In January 1977,Hammack had received some newspaper publicity re-garding his announcement as a candidate for the positionof vice president of District 17 of the Union. However,he apparently withdrew his candidacy at some time priorto actual nomination or the election. The publicity Ham-mack received closer to his 1978 application for employ-ment with the Company grew out of his involvementwith the Union's 1977-78 contract strike and his leader-ship in a movement to shut down nonunion companiesduring that strike. That movement was reported in news-paper accounts of the Charleston (West Virginia) Ga-zette in late December 1977.5Charleston newspapers ontwo occasions in late February6and on one occasion inMarch71978 reported stories on the strike containingquotations of Hammack or reflecting his activities in sup-port of the strike. In addition, according to Hammack'stestimony, during the strike he worked on the Union'srelief fund committee helping to dispense funds and sup-plies to those strikers in need. His work in connectionwith that committee, which included a truck trip to Wy-oming to obtain food stuffs (produce) for the strikers, re-ceived not only newspaper coverage but also networktelevision attention. Hammack testified further withoutcontradiction that during the strike he also was involvedin radio talk shows in Michigan and television shows forEuropean distribution.Local publicity concerning Hammack of a moreremote nature includes newspaper accounts8of a strikeat Riverton Coal Company in 1970 which was precipitat-ed by Hammack's discharge from that Company. Thenewspaper accounts referred to the strike which affectedsome 2,000 miners as an "unauthorized" or "wildcat"strike. Hammack's discharge was ultimately arbitratedand was found to have been for cause.9After submitting his June 1978 application, Hammackalso had a number of conversations with Terry Whitt, apersonnel supervisor and an admitted agent of the Com-pany. On these occasions Whitt, according to Hammack,GC Exhs 4(c) and 4(d)GC Exhs 5(a) and 5(b)' Ibid"Resp Exhs (a) through 3(d)Resp Exh 2CEI)AR COAL COMPANY 555 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDadvised him that Whitt was doing all he could for Ham-mack, but that nothing had "come loose" for Hammack.However, Whitt added that he would continue to helpHammack. ' 0On February 7, Hammack submitted a second applica-tion for employment to the Company because he wastold that his first application had been lost. This time hehad expanded the scope of his application, indicating thathe sought employment in any position, including under-ground mining.Sometime after submitting his second application, butstill during February, Hammack attempted to telephoneJohn Goodard, the Company's personnel manager. Thatcall went through Helen Kunsman Lake, a personnelclerk at the time, who testified for the General Counselthat Goodard refused to take the call, referring Ham-mack instead to Whitt and adding that Hammack's em-ployment was left entirely up to Whitt. Subsequently, but still during February, Hammack metwith Larry Hughes, a mine superintendent for the Com-pany, for an interview arranged by Lake. During that in-terview Hughes inquired of Hammack, "You know thereason you haven't went [sic] to work here?" Hammackremarked that he was "pretty sure" why and Hughes re-plied that Goodard would be leaving within the next 2or 3 weeks'2and that after he did Hughes was "sure"they could put Hammack to work. Hughes and Ham-mack discussed the 1977-78 union strike and Hughes re-marked that Hammack's picture had been shown on tele-vision and in the newspaper. Hughes added that Ham-mack was very vocal and people did not like that, andstated that Hammack would have a better chance ofgoing to work there if he completely stayed out of thepaper or any type of news. Hughes even asked Ham-mack to promise to "stay out of the paper," and Ham-mack said he would. The conversation concluded withHughes stating that if Hammack kept "his nose clean"Hughes was sure that they could put him to work afterGoodard left.Also, sometime in February and after his attemptedphone call to Goodard, Hammack had another conversa-tion with Whitt in which he told Whitt that Goodardhad told him that Hammack's hiring was solely up toWhitt. Whitt replied that it was not true; that Whitt didnot have the power to hire him and it was up to Goo-dard.13 Moreover, during that conversation Whitt re-marked that "some other people" felt Hammack was not10 Whitt in his testimony indicated this was a typical response to em-ployee applicants. Whitt related it was his policy not to advise applicantsthat they were not going to be hired.I Lake impressed me as a credible witness and her testimony in thisregard was not contradicted. Accordingly, I credit it.1" It is undisputed that, sometime in February, Goodard transferred toSouthern Appalachian Coal Company, a sister company of Respondentherein, both being owned by American Electric Power System. Goodardretained authority at Respondent, however, during a transition period inwhich a new personnel manager for Respondent was learning his dutiesand functions.13 This is consistent with a statement attributed to Whitt by Lake, whocredibly testified that Whitt once told her that Goodard would not lethim hire Hammack, although Whitt was trying hard to get him to workthere.qualified enough and that was the reason that he did notget to go to work there. 14Hammack had one other conversation in Februarywith a representative of the Company at some point afterthe submission of his second application. Hammack tele-phoned Tackett and inquired if Tackett had talked toanyone on his behalf and requested Tackett's help in se-curing employment with Respondent. Tackett repliedthat he had talked to someone but did not specify who itwas. He did state, however, that he would continue tohelp Hammack.All of the foregoing, with the exception of the refer-ence to Lake's testimony, is based upon the testimony ofHammack, who testified in a forthright and crediblemanner. I deem his testimony to be worthy of belief, andmuch of it was not significantly contradicted by Re-spondent. Neither Tackett nor Hughes was called by Re-spondent and the failure to so call them was not ex-plained. Furthermore, Hammack's testimony receivedsome indirect support from Lake, who credibly testifiedthat, on the same day of, but after, Hughes' interviewwith Hammack, she had asked Hughes how the inter-view had gone and Hughes stated it had gone well andthat he had told Hammack that if he would stay out ofthe news media that he would see what he could doabout getting Hammack a job after Goodard left. Lakehad a subsequent conversation with Hughes in mid-Feb-ruary following the publication of a newspaper article in-volving Hammack on February 16.t5 Hughes, accordingto Lake's uncontradicted and credited account, told Lakethat he had read the article and that, since he madeHammack promise to stay out of the news media, andsince he had nevertheless appeared in the media again, itwas going to be hard to get him on at the Company. Inview of the foregoing, I credit Hammack's testimony asreflected above and as supported by the testimony ofother witnesses attributing similar statements by theCompany's representatives showing concern over Ham-mack's past activities and news media involvement as re-lated below.In September 1978, William Carter, previously a fore-man over Hammack when Hammack worked for Rogersand Shafer, applied for employment with the Company.In talking to Whitt about Carter's employment Hammackwas mentioned and Carter urged Hammack's employ-ment. Whitt said he would do everything he could forhim. A little over a week later, Carter, who was at thattime married to Whitt's niece, visited Whitt in his homeand during their conversations Hammack's employmentwas again mentioned. According to Carter, Whitt statedhe had done everything possible to help Hammack get ajob at the Company but that "a couple of guys wereblackballing him." Carter inquired why and Whitt re-'4 Hammack's experience at that time consisted of 5-1/2 years of un-derground mining in various positions, and 4 years on surface jobs con-nected with coal mining. He had undertaken a required undergroundminer's course and had received a certificate therefor in 1971. He hadalso completed a surface mining course in January 1979.I5 G.C. Exh. 2. This newspaper article only reported Hammack's ill-ness with infectious hepatitis as a result of a suspected contaminated com-munity water supply. CEDAR COAL COMPANY557sponded, "because he was a troublemaker for theUnion."Whitt in his testimony denied the remark attributed tohim by Carter. Carter's testimony was emphatic and ap-parently impartial, and his recollection was clear. WhileWhitt's denials were equally emphatic his recall reflectedin his overall testimony was less clear, and I found himless persuasive. I therefore credit Carter.Robert Bess,16 an employee of the Company on leaveof absence since April 3 to serve as a field representativeof the Union, testified that in mid-February he was askedby Hammack to help in obtaining employment for Ham-mack at the Company. Bess thereafter spoke to Whitt onseveral occasions on Hammack's behalf. On one occa-sion, between mid-February and the end of March, whenBess raised the question of Hammack's employment,Whitt stated "that he had done all he could for Ham-mack but that Hammack was on television a lot andmixed up in these strikes a lot, and, you know, he hadtrouble or was in that bombing and was in jail," and"they're not going to give him a job." Bess replied thatthe Company was leaving itself open for the "LaborBoard" and "Roger will bust your ass on it." Whitt re-sponded still, according to Bess, "I know it Bob, butthat's the way it is... They are not going to give hima job."Whitt in his testimony denied the remarks attributed tohim by Bess. I found Bess more convincing as a witness.Moreover, the remarks he attributed to Whitt are entire-ly in keeping with the undenied concern expressed bycompany representatives Tackett and Hughes regardingHammack's involvement with the news media. I there-fore credit Bess.Finally, there is the testimony of employee Hays Hol-stein who related that he spoke to Goodard once, askingif he would give Hammack a job. Goodard replied thathe could not hire Hammack because "he was a previoustroublemaker and [gave] them a lot of trouble," andGoodard was "afraid" of Hammack's "making trouble."That conversation, which according to Holstein tookplace in February after Hammack had put in his secondapplication, was denied by Goodard, although Goodardadmitted having talked to Holstein about Hammack sev-eral times. Holstein's credibility was affected by the factthat portions of his testimony was elicited through lead-ing questions. Nevertheless, he gave the appearance ofsincerity while testifying. Furthermore, the remarks Hol-stein attributed to Goodard are not inconsistent with aconcern of Goodard expressed at the hearing about hisreluctance to hire Hammack who was convicted in abombing case to work in a job where he might haveaccess to explosives. Accordingly, and on balance, Icredit Holstein.Respondent concedes that the decision not to hireHammack was made by Goodard. That decision, basedupon Goodard's testimony, was made after Goodard firstpersonally learned of Hammack's application in Februarywhen Whitt approached Goodard about hiring Ham-"I The record is hereby corrected to reflect "Bess" wherever it nowreads "Best"mack.17Goodard testified he rejected the hiring ofHammack and told Whitt that he remembered that Ham-mack had been hired at the Company in the past for onlya short duration. Goodard expressed no other reason toWhitt.'8While not expressed to Whitt at the time, Goo-dard testified, as mentioned above, that he was also con-cerned with Hammack's involvement in the bombingduring the school book controversy and did not want toput Hammack in a job where explosives were availableto him. According to Goodard, he had been present andhad opposed Hammack's hiring on such grounds in 1976when the then personnel supervisor, Joe Ellis, had ap-proached the then personnel director, Scarborough,about hiring Hammack. Nevertheless, Scarborough hadconsented to Hammack's hiring at that time because hebelieved Ellis had already made some commitment toHammack to hire him.The General Counsel contends that the reasons assert-ed by the Company for refusing to hire Hammack onand after February 7 were pretextual reasons designed toconceal the real reason; i.e., Hammack's "union activitieson behalf of United Mine Workers which received exten-sive news media coverage in 1977 and 1978." In supportof this contention the General Counsel points to Whitt'sadmission that there was no general policy against notrehiring former employees who had previously quit theiremployment. Further, with respect to Goodard's concernover Hammack's prior conviction the General Counselpresented evidence which unquestionably established thatRespondent had no policy against hiring ex-convicts.Lake testified she was aware of no such policy, and,Goodard himself conceded there was no such policy.Moreover, the General Counsel presented the uncontra-dicted and credible testimony of Larry Stevens that hehad been employed by the Company in April 1978, not-withstanding the fact that he, too, had previously beeninvolved in the school book controversy and had beenconvicted and imprisoned for dynamiting a school.There was also the testimony of Holstein, undisputed inthis regard, in which Holstein named two other employ-ees who had prison records prior to their employment bythe Company. One of these had even become a "boss"for the Company. Furthermore, even Hammack himselfhad been hired by the Company once subsequent to hisconviction and imprisonment.ConclusionIt is settled that an employer violates Section 8(a)(3)and (1) of the Act by refusing to hire a job applicant be-cause of his sentiment for, affiliation with, or activitieson behalf of a labor organization. Phelps Dodge Corpora-tion v. N.L.R.B., 313 U.S. 177, 185 (1941); J.P. Stevens &Company, Inc., Gullistan Division v. N.L.R.B., 441 F.2d.514, 518-519 (5th Cir. 1971), cert. denied 404 U.S. 830. Itis also a recognized and established principle that anyemployment action such as a discharge or a refusal tohire which is based in part upon an unlawful reason" Whitt testified that although he had the authority to hire Hammackhe wanted "clearance" from Goodard because of Hammack's "prisonrecord and everything."' This is corroborated by Whitt's testimonyCEDAR COAL COMPANY 557 558I)ECISIO)NS ()F NAIIONAL LABOR RELATIONS BOARDmakes such action altogether unlawful. See, e.g., NeptuneWater Meter Company v. N.L.R.B., 551 F.2d 568 (4thCir. 1977); N.L.R.B. v. Elias Brothers Restaurants Inc.,496 F.2d 1165 (6th Cir. 1974); N.:L.R.B. v. Adam LoosBoiler Works Co., 435 F.2d 707 (6th Cir. 1970); N.L.R.B.v. Jamestown Sterling Corp, 211 F.2d 725 (2d Cir. 1954).The issue of an employer's motivation in an employmentaction is one of fact. N.L.R.B. v. Murray-Ohio Manufac-turing Company, 358 F.2d 948 (6th Cir. 1966). Where themotivation asserted for an employer's action with respectto an employee or employee applicant is found to befalse, the trier of fact can infer the existence of anothermotive which the employer desires to conceal and mayeven infer that such concealed motive is an unlawful onewhere the surrounding facts tend to support or reinforcethat inference. Shattuck Denn Mining Corporation (IronKing Branch) v. N.L.R.B., 362 F.2d 466, 470 (9th Cir.1966).On the other hand, it is also clear that an employermay refuse to hire a job applicant even for a "bad"reason so long as the reason is not related to a statutorilyprotected activity. The burden to establish the statutorilyprohibited reason is upon the General Counsel.Examining the asserted reasons for the refusal to hireHammack in the instant case, it is quite clear that suchreasons have no foundation in company policy or prece-dent. Indeed, the asserted reason relating to the refusal tohire Hammack based upon his prior conviction is evencontrary to company precedent since other ex-convictshad been hired, including one who had been imprisonedfor the same type of offense as Hammack. It is incon-ceivable and incredible that Goodard as a personnel di-rector with previous experience with the employer as apersonnel supervisor would not have been aware of suchhirings, particularly in view of his claimed sensitivity topersons convicted in "bombings" because of his concernover the accessibility of explosives to those employed bythe Company.Other circumstances support a conclusion that any re-liance upon Hammack's prior conviction as a basis forthe refusal to hire him was pretextual. Even thoughWhitt did refer to Hammack's prior conviction in hiscomments to Bess, the uncontroverted fact remains thatRespondent had already hired Hammack once before inspite of that prior conviction. Moreover, while Whitt tes-tified that he checked with Goodard about hiring Ham-mack because of Hammack's "having a prison recordand everything" he must have put more emphasis indoing so on "everything" than the prison record for therecord does not establish that Hammack's prison recordwas even mentioned in Whitt's discussion with Goodardregarding Hammack. Even Goodard's testimony reflect-ed that his concern with Hammack's prior convictionwas secondary and unexpressed.The other asserted reason for refusing to hire Ham-mack, i.e., because he had been employed once beforeand quit, also does not withstand close scrutiny. Therewas no policy against rehiring people who had formerlyquit. Hammack's previous job with the Company was amenial and low-paying one. There was no evidence thathis quitting caused the Company any hardship or extraexpense. Nor was there a showing that a replacement forHammack was unobtainable or that such replacement re-quired substantial training or even any training at all.Moreover, according to Hammack's uncontradicted testi-mony, when he told his supervisor at the Companyduring his prior period of employment, General MineForeman Woody Goins, that he was quitting for a jobmaking more money, Goins responded that he did notblame Hammack and even offered to help Hammack outanytime he could. Thus, Hammack's prior separationfrom the Company was an amicable one and relianceupon his prior separation as a basis for refusing to rehirehim appears ill-founded and hollow. The weakness of theasserted reasons for the refusal to hire Hammack strong-ly supports the inference that the asserted reasons werein fact false.That the asserted reasons were false is also indicatednot only by the Company's failure to advise Hammack ofsuch reasons, but also by statements of Respondent's su-pervisors that reflected concern over Hammack's in-volvement in union strikes and his attraction for thenews media. Both Tackett and Whitt in their separate re-marks to Hammack and Bess very specifically referred toHammack's involvement in the Union's strikes as a con-cern of the Company. And Whitt had described Ham-mack in remarks to Carter as a "union troublemaker."While concern for Hammack's affinity for publicity wasalso expressed by Hughes, it must be recalled that Ham-mack's publicity following his first period of employment(with the exception of one news item related to his ill-ness from hepatitis) flowed from his strike activity andsupport during the 1977-78 contract dispute. That pub-licity was inseparable from his strike involvement andwas a part of his activity protected under the Act.'9Ifind incredible Goodard's testimony that he was unawareof the publicity involving Hammack. Clearly Goodardwas aware of who Hammack was by virtue of his firstperiod of employment with Respondent. Moreover, it ishighly unlikely that he would not have known of thepublicity regarding Hammack when the other companyrepresentatives, Tackett, Hughes, and Whitt, were fullyaware of such publicity.It is true of course, that the Company's employeeswere at all material times represented by the Union andthe Company harbored no union animus generally. How-ever, this does not preclude the existence of animosityagainst Hammack, who could, because of his past recordof militant and staunch union support and leadershipwith his disposition to attract news media attention, rep-resent a risk to the Company sufficient to cause Goodardto be "afraid" to hire Hammack. Indeed, it was the fearand concern that Hammack would be a "union trouble-maker" with a penchant for highly publicized strike in-'" Al the hearing the Cornpanly argued that certain activity of Ham-mack during the 1977 78 general contract strike was not protected underthe Act That activity involved his picketing of certain nonunion minesduring the strike, but the record does not clearly establish the unprotect-ed nature of such activ ity Further, while the remarks of Whitt, Tacketi,and Hughes regarding Hammack's strike activity could perhaps be con-strued as references to unprotected activily on Hammack's part, therecord does not affirmlatively establish it On the contrary, the Company:lade no claim herein that it relied upon any unprotected activity byIHammack in refusing to hire him CEI)AR\ CAICO PN559volvement which is reflected in the credited commentsattributed to Hughes, Tackett, and Whitt. As Hugheshad put it, people did not like the fact that Hammackwas "vocal." Even if Goodard may have had some ap-prehension over hiring Hammack because of his priorconviction, I am convinced, particularly because ofHammack's previous hiring by the Company in spite ofthat conviction, that it was only a minor concern, andthat other factors played a more substantial part in themotivation.Considering all the foregoing, I find and conclude thatthe reasons asserted by the Company for the refusal tohire Hammack were pretextual. I infer from that conclu-sion and from the other surrounding circumstances, in-cluding statements of the company representatives de-tailed herein, that the pretextual reasons were designedin an effort to hide an illegal one--concern that Haim-mack by virtue of his outspoken and militant union sup-port would cause "trouble" for the Company. After all,Hammack had done nothing since his prior period of em-ployment with the Company which would in any wvaadversely affect his employability. The rejection of Ham-mack can only be understood in light of his involvementin the 1977-78 strike and his publicity connected there-with. His involvement in that strike as a protectedunion activity. Accordingly, I find and conclude that theCompany violated Section 8(a)(3) and (1) of the Act indiscriminatorily failing to consider for employment orhire Roger L. Hammack.The complaint alleged that the Company throughHughes had independently violated Section 8(a)(1) of theAct by telling a prospective employee that he had to re-frain from union activity if he became employed by Re-spondent. To establish this violation, the General Coun-sel relied upon Hammack's testimony that Hughes askedHammack to promise to "stay out of the paper." While Ihave found that Respondent refused to hire Hammackbecause of his past publicized strike activity and militantunion support, I am not persuaded that Hughes' requestthat he "stay out of the paper" may be interpreted underthe circumstances of this case as tantamount to a requestthat he forgo union activity generally as a condition ofemployment. Accordingly, I conclude that there was noindependent violation in this regard.CONCI USIONS o01 LAW1. Cedar Coal Company is an employer within themeaning of Section 2(2) of the Act and is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. The United Mine Workers of America is a labor or-ganization within the meaning of Section 2(5) of the Act.3. By refusing to employ Roger L. Hammack becauseof his publicized activities in support of the Union, Re-spondent has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(3) and (11) ofthe Act.4. The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.5. Respondent did not violate the Act in any othermanner alleged in the complaint.Till R li a)iHaving found that Respondent has committed viola-tions of Section 8(a)(3) and (I) of the Act, I shall recom-mend that it be required to cease and desist therefromand to take certain affirmative action designed to effectu-ate the policies of the Act.Having found that Respondent discriminatorily refusedto hire Roger L. Hammack after his February 7 applica-tion as alleged in the complaint, I shall recommend thatRespondent be ordered to offer employment to Ham-mack2' to a position in which he sought employmentand for which he was qualified. granting him the sameseniority and other rights and privileges he would haveenjoyed absent the discrimination against him with back-pay.21Backpay shall be computed in accordance withthe formula approved in : W. WoolHorth Company, 90NLRB 289 (1950), with interest computed in the mannerand amount prescribed in lorida Steel Corporation, 231NIRB 651 (1977).22Upon the basis of the foregoing findings of fact. con-clusions of law, and the entire record. and pursuant toSection 10(c) of the Act. I hereby issue the followingrecommended:ORDER2:The Respondent, Cedar Coal Company, Chelyan,West Virginia, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Discriminatorily refusing to employ applicants foremployment because of their activities on behalf of theUnited Mine Workers of America or any other labor or-ganization.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a) Offer Roger L Hammack immediate employmentin a position in which he sought employment and forwhich he is qualified, granting him the same seniorityand other rights and privileges he would have enjoyed2' An offer of employ mcnt coupled with a make-wh ole reied! is ap-propriate here rloll lihsrallding Responldent's ncontention that it wm id llhave employed Hammack anywas had it checked his emplolment refer-ence, The Respondent's offer of proof to shhow that to,) former ephl,-ers of Htammack, Rlertlon Coal Compan' and U!nlon Carbide, wouldhave gi en adserse ecommerldaini onl itailack * hih h ould hasrpr'cluded his emplos,ment h) Respondent as rejected as sp\culatileMoreo,er. he references of those two eployers from .n horm Hammackhad x. orked prior to 176 had not presented Hammack's emploment h5Respodent in 107h'I hile he record does nor c learlI resecal specific job Opelinig, aft-rFehruali 7, the a.allahili of a job is eeniall a matter for complianceonce a iliscrimrlilal ry refusl I, consider anl applicant for eirlplonienthas been established See, e g, Gr(,dunar uring lioRn. Inc, 222 Nt Rl141)1176 ); ( C I. lngcru ( rporaiwtil i/ 4lahunra, 146 N R hlt0l (l0t4}-2 See, genIerals. u /u'llumblng & flcatrimg (. 138 NIRtt 716h l9t2)I2' II the escill 1i1 crcepliolls are filed is prl,idled h5Sec 1(12 4 ofthe Rules and RcgiulalionIs f the Naliinal I ahir Relations Board, hefilldlll.gs. concllionIls. and recolllnlclided ()rder hre1i1 hall, a proidedlIII Sec 1()2 48 of the Rules aild Reguilialton. adopte d h, he Board aridbectine' it, fildings. n) I dLOlsll. .nI )rder. alli all obhlectiols tlhtretoshall he deemed s aled r all purpose'CEI)AR COAL 559 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDabsent the discrimination against him, and make himwhole for his loss of earnings in the manner set forth inthe section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Chelyan, West Virginia, facility copiesof the attached notice marked "Appendix."24Copies of24 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the NAtional Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."for Region 9, after being duly signed by Respondent'srepresentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by Respondent for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that such notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein be,and it hereby is, dismissed to the extent that it allegesany unfair labor practices not found herein.I